    Case: 1:19-cv-00145-DAP Doc #: 526 Filed: 01/22/20 1 of 2. PageID #: 12139




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
 DIGITAL MEDIA SOLUTIONS, LLC,                    )    Case No. 1:19-cv-145
                                                  )
        Plaintiff,                                )    JUDGE DAN AARON POLSTER
                                                  )
        v.                                        )    MAGISTRATE JUDGE
                                                  )    THOMAS M. PARKER
 SOUTH UNIVERSITY                                 )
 OF OHIO, LLC, et al.                             )
                                                  )    ORDER TO SHOW CAUSE
        Defendants.                               )


    In the past month, several filings have related to non-party, non-intervening student, Megan

Tuyls. These filings state that arguments are being asserted on behalf of Ms. Tuyls who has not

intervened in this lawsuit. The court does not recognize a non-party’s right to simply file items

on the docket of the court as a non-party and non-intervenor. The court hereby ORDERS Ms.

Tuyls’ counsel to show cause why the following documents should not be stricken from the

docket of the court:

    1) Notice of filing of original declaration in support of the motion to alter or amend the
       December 5 order (ECF Doc. 521);

    2) The portion of the notice of appeal filed by Richard Gurbst and the National Student
       Defense Fund, to the extent it purports to be filed on her behalf (ECF Doc. 522); and

    3) The motion to alter or amend judgment filed by Richard Gurbst and the National Student
       Defense Fund, to the extent it purports to be filed on her behalf. (ECF Doc. 515).

Ms. Tuyls’ counsel must show cause by January 30, 2020 or the court will strike the foregoing

documents – or portions thereof – to the extent they purport to be filed on her behalf.
   Case: 1:19-cv-00145-DAP Doc #: 526 Filed: 01/22/20 2 of 2. PageID #: 12140



       IT IS SO ORDERED.

Dated: January 22, 2020
                                           Thomas M. Parker
                                           United States Magistrate Judge




                                       2
